Citation Nr: 0304716	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be addressed in a separate and forthcoming decision.)


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  That decision denied service 
connection for PTSD.

The Board notes that, in October 1998, the Board denied 
service connection for PTSD.  In accordance with the United 
States Court of Appeals for Veterans Claims (Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.

The veteran testified before a Member of the Board at a 
hearing held at the RO in March 2002.

The Board is undertaking additional development on the issue 
of service connection for PTSD pursuant to authority granted 
by 67 Fed. Reg. 3099, 3104 (January 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3099, 3105) (January 23, 2002) 
(codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1. In October 1998 the Board denied service connection for 
PTSD.

2.  The additional evidence submitted since the Board's 1998 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The Board decision of October 1998, which denied service 
connection for PTSD, is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  The additional evidence presented since October 1998 is 
new and material, and the claim for service connection for 
PTSD has been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim to reopen his claim 
for service connection for PTSD.  The Board concludes that 
the discussions in the decision, the October 2001 statement 
of the case (SOC), and the letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claim and complied with the VA's 
notification requirements.  The communications provided the 
veteran an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes that the veteran was not 
supplied with the specific regulations regarding whether new 
and material evidence had been submitted to reopen his claim.  
However, as that portion of his claim is being granted in 
this decision, the Board finds that the veteran has not been 
prejudiced in this regard.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed with regard to reopening his claim for 
service connection for PTSD.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue decided herein has been 
obtained.  The evidence of record provides sufficient 
information to adequately evaluate the issue of whether new 
and material evidence has been presented to reopen a claim 
for service connection for PTSD.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The amendments 
pertaining to new and material evidence, however, are only 
applicable to claims to reopen a finally decided claim 
received on or after August 29, 2001. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
Part 3).  Such is not the case here where the claim was 
received in August 2000.

II.  Factual Background

The veteran's service medical records do not contain any 
references to treatment or symptoms related to any 
psychiatric condition.  The veteran's service personnel 
records indicate he served in Vietnam and was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
the Navy Unit Commendation Ribbon, and the Fleet Marine 
Combat Operations Insignia.

The veteran filed a claim for entitlement to service 
connection for PTSD in September 1997.

A November 1997 VA examination report indicated that the 
veteran reported that he was a cook and also fabricated huts 
while in Vietnam.  The veteran denied any direct combat.  The 
examiner diagnosed the veteran with alcohol dependence and 
depressive disorder, not otherwise specified.  The examiner 
stated there was no evidence of trauma related symptoms, and 
the veteran did not meet the criteria for a diagnosis of 
PTSD.

An October 1998 Board decision continued the denial of 
entitlement to service connection for PTSD.  The Board denied 
the claim on the basis that it was not well grounded because 
the veteran did not have a current diagnosis of PTSD.

In August 2000, the veteran submitted a claim to reopen his 
claim for entitlement to service connection for PTSD.

VA treatment records from September 1998 to August 2000 
indicate that the veteran sought psychiatric treatment.  An 
August 2000 VA treatment note indicated that the veteran 
reported intrusive thoughts of Vietnam, avoidance behavior, 
affective behavior and a startle response.  He reported 
depression and problems with sleep.  The physician's 
impression was PTSD.

The veteran testified before a Member of the Board at a 
hearing held in March 2002.  He stated that he did not serve 
as a cook while in Vietnam.  He indicated that he was a 
carpenter and a heavy equipment operator.  He stated that, 
while stationed in Dong Ha, in Vietnam, his unit came under 
rocket attack.  He reported that he injured his left knee 
when he was running for the trenches during the attack.  He 
also testified that he spent time moving body bags while in 
service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post- 
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 (1997).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in October 
1998.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the Board previously denied the veterans claim of 
service connection for PTSD in October 1998, see 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.200, 20.302 (2002), the doctrine of 
finality as enunciated in 38 U.S.C.A. § 7104(b) applies.  As 
such, the veteran's claim for this benefit may only be 
reopened if he submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 
83 F.3d at 1383.  The VA must review all of the evidence 
submitted since the last disallowance, in this case the 
Board's October 1998 decision, in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).

The basis of the prior final denial was that the veteran's 
claim for PTSD was not well grounded, as there was no current 
diagnosis of PTSD.  The evidence of record at that time 
consisted of the veteran's service medical and service 
personnel records and a November 1997 VA examination report.  
The evidence submitted with the current claim includes VA 
treatment records from September 1998 to August 2000, which 
show an impression of PTSD in August 2000.  In addition, the 
veteran has testified before a Member of the Board at a 
hearing held at the RO in March 2002.

The Board finds that the evidence submitted since the October 
1998 denial contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  The veteran has submitted 
treatment records showing a current diagnosis of PTSD.  In 
addition, the veteran's testimony before a Member of the 
Board contained more detailed accounts of in-service 
stressors than were of record at the time of the October 1998 
denial.

Consequently, the record contains new and material evidence, 
such that the Board, in fairness to the veteran, must reopen 
the claim of entitlement to service connection for PTSD.  The 
Board notes that additional development with regard to this 
reopened claim is being undertaken, as noted earlier in this 
decision.


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for PTSD.  To this extent only, 
the appeal is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

